Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
obtaining unit in claims 1 and 13;
processing unit in claims 1, 2, 3, 5, 7, 9, 10, and 13 (including first and second processing units for claim 13);
recording unit in claim 6;
setting unit in claim 8; and
output unit in claims 10 and 13.
Corresponding structure for each of these functionally-defined nonce “units” as well as corresponding algorithms for each of the functions recited in these claims has been identified.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the processing unit starts a process of recording an image that is obtained by the target imaging apparatus on a recording medium in a case that a result of the second process satisfies the second condition”.  But antecedent claim 1 already recites “a processing unit that obtains an image”.  Thus, it is unclear if the same image that is obtained in also being recorded.  The same issue occurs in claim 18 and its antecedent claim 14.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wenger (US 2016/0050889 A1).
Claim 1
	In regards to claim 1, Wenger discloses a control device that is connected to imaging apparatuses each of which obtains an image and performs a first process of determining whether the obtained image satisfies a first condition {see Fig. 7 including controller 123 connected to optical sensors 122 each of which obtains an image and performs a first process of detecting object intrusion (passing-through, passing-into, 
an obtaining unit that obtains information about a result of the first process from each of the imaging apparatuses {see [0048], [0058], [0089] in which controller 123  receives/obtains images from optical sensors 122 to detect objects.  Note in particular that per [0094]-[0095] some/all of the method 200 (including object detection 205) may be implemented in the array of detection systems (cameras) or in a central computing system such that each of the cameras may detect (205) objects such that the central computing system would obtain information about a result of the first process (object detection) from each of the imaging apparatuses in the camera array.  Moreover, [0059] clarifies that the WFOV (wife field of view camera(s) first detect an object in a detection zone (distance greater than R from wind turbine 100) such that the controller 123 obtains this object detection result (of first process) from each of the WFOV cameras.  See also [0068], [0071] and Figs. 4, 6 for further details of the optical imaging sensor modules 125, 130.  See also [0072]-[0076], [0086], and [0094]-[0095] for further details of centralized/coordinated control}; and
a processing unit that obtains an image from a target imaging apparatus among the imaging apparatuses, the information of which satisfies the first condition, and performs a second process of determining whether the image obtained from the target imaging apparatus satisfies a second condition {Controller 123 has a processor per [0058].  As also discussed in [0059], [0071] the controller 123 activates a high resolution tracking camera (target imaging apparatus) to obtain high resolution images of the detected objects and then performs a second process of determining the object 
Claim 2
	In regards to claim 2, Wenger discloses
wherein the processing unit performs a third process that differs from the second process in a case that the information of all of the imaging apparatuses does not satisfy the first condition {See Fig. 11, including block 205 which detects an object within a monitoring zone (mitigation area).  Moreover, [0059] clarifies that the WFOV (wide field of view camera(s) first detect an object in a detection zone (distance greater than R from wind turbine 100) such that the controller 123 obtains this object detection result (of first process) from each of the WFOV cameras.  
More specifically, the first condition reads on detecting an object is step 205.  If no object is detected (205), then the mitigation standards are not activated per step 240.  In other words, when none of the cameras detect an object in 205 then the wind farm continues its standard operations (performs a third process) and does not stop/slow the turbine.  See also [0072]-[0076], [0086] for centralized/coordinated control such that the central controller acts on “information of all the imaging apparatuses” as claimed}.

Claim 3
	In regards to claim 3, Wenger discloses
wherein the processing unit performs the third process in a case that a result of the second process does not satisfy the second condition.
{See Fig. 11, including block 215 which determines if the detected object requires monitoring.  More specifically, the second condition reads on detecting whether an object requires monitoring in step 215 (e.g. a large object such as a unmanned air vehicle (UAV) , a bird detected as being an endangered species, object posture (e.g. hunting), travel trajectory and/or speed thresholds such that is it not a threat or does not warrant mitigation).  If the object does not require monitoring then block 220 (third process) is performed in which the wind farm continues its standard operations and does not stop/slow the turbine.  See also [0072]-[0076], [0086] for centralized/coordinated control such that the central controller acts on “information of all the imaging apparatuses” as claimed}
Claim 4
	In regards to claim 4, Wenger discloses
wherein the control device is capable of being connected to a device that conveys an object on a basis of an instruction from the control device {controller 123 is connected to the wind turbines 100 that convey an object (turbine blade) based on whether mitigation standards should be activated to slow or stop the turbine blades from spinning and thereby not damage the object at risk of intruding into the turbine as per [0102]-[0103].  See also Fig. 12 and particularly command block 314, [0111]}, and

Claim 5
	In regards to claim 5, Wenger discloses
wherein the processing unit starts a process of recording an image that is obtained by the target imaging apparatus on a recording medium in a case that a result of the second process satisfies the second condition {see [0071] which records images and other information about the detected object when the object is a species of interest (satisfies second condition).  See also [0089] in which images 154 are stored of the object along with a date/time}
Claim 6
	In regards to claim 6, Wenger discloses
a recording unit that associates time at which recording of the image is started and the image that is stored with each other for recording {See [0089] in which images 154 are stored of the object along with a date/time.  See also time/date stamping of events in [0103].  For recording unit see the hard drive and other memory media for storing record images of the object in [0071]}.
Claim 7
	In regards to claim 7, Wenger discloses
wherein the processing unit determines whether the second process is performed on a basis of a combination of results of the first process that are obtained from the imaging apparatuses {see [0094]-[0095] in which some/all of the method 200 (including object detection 205) may be implemented in the array of detection systems 
Claim 8
	In regards to claim 8, Wenger discloses
a setting unit that sets a process that is performed in a case that a result of the second process satisfies the second condition {as discussed above in relation to claim 1, when the a second process of determining the object distance, speed, direction of travel, height above the ground and object type (e.g. protected species such as Bald Eagle) which are used to determine a second condition (risk to bird/object based on proximity/position, within mitigation volume 120).  See also [0063]-[0064].  Per [0061] the controller may also perform other “second process” steps such as determining posture (hunting behavior, migratory behavior, diving, stooping) that indicate increased 
Claim 9
	In regards to claim 9, Wenger discloses
wherein the processing unit controls at least one of focus and a field of view of the target imaging apparatus in a case that a result of the second process satisfies the second condition {the high resolution cameras may be commanded to PTZ (pan, tilt, zoom) for objects that are classified as requiring monitoring per 210, 215 (second process satisfies second condition as explained above for claim 1).  See [0021], [0059], [0071], [0078], [0081], [0101] while noting that changing pan, tilt and/or zoom controls the field of view}.
Claim 10
	In regards to claim 10, Wenger discloses
wherein the processing unit includes an output unit that outputs information about a result of the second process to an external device in a case that the result of the second process satisfies the second condition {as discussed above in relation to claim 8, the mitigation standards that are activated in 240 as a result of the second process satisfying the second condition include an output unit (communications link between 
Claim 11
	In regards to claim 11, Wenger discloses
wherein the second condition represents at least one of a position and a posture of an object, and the second process is a process of determining whether the at least one of the position and the posture of an object that is contained in the image satisfy the second condition {see above citations for claim 1 which include both position and posture of an object}.
Claim 12
	In regards to claim 12, Wenger discloses
wherein the first process is a process of detecting at least one of that an object intrudes into a predetermined region in the image, that an object passes through the region, that an object is left behind in the region, and that an object is taken away from the region {see above citations for claim 1 which include at least object intruding, passing through, left behind (remains in mitigation zone), and taken away (leaves mitigation zone).  


Independent Claim 13
	In regards to claim 13, Wenger discloses an industrial automation system {as demonstrated by the citations below, Wenger’s system automates wind turbine speed control to mitigate dangers presented by objects intruding into the work space of the turbine blades} comprising:
imaging apparatuses {see Fig. 7 showing optical sensors 122 discussed in  [0048], [0052]-[0056].  See also [0058], [0059] [0089] and Figs 4-6}; 
a driving device {wind turbines 100, Fig. 7, that drive turbine blades via wind}; and
a control device that controls the driving device on a basis of an image that is obtained from each of the imaging apparatuses {controller 123 is connected to the wind turbines 100 that convey an object (turbine blade) based on whether mitigation standards should be activated to slow or stop the turbine blades from spinning and thereby not damage the object at risk of intruding into the turbine as per [0102]-[0103].  See also Fig. 12 and particularly command block 314, [0111] and the object detection/risk assessment that is performed on the basis of images obtained from each of the cameras},
wherein each of the imaging apparatuses includes
an imaging unit {see Fig. 7 showing optical sensors 122 discussed in  [0048], [0052]-[0056].  See also [0058], [0059] [0089]},
a first processing unit that performs a first process of determining whether an image that is captured by the imaging unit satisfies a first condition on the captured image {see [0048], [0058], [0089] in which controller 123  
an output unit that outputs an image and information about a result of the first process {see citations and explanations above for the first processing unit}, and
wherein the control device includes

a second processing unit that performs a second process of determining whether an image that is obtained from a target imaging apparatus among the imaging apparatuses, the information of which satisfies the first condition, satisfies a second condition
{See above cites for the first processing unit particularly those re central computing system and that per [0094]-[0095] some/all of the method 200 (including object detection 205) may be implemented in the array of detection systems (cameras) or in a central computing system.  As also discussed in [0059], [0071] the controller 123 activates a high resolution tracking camera (target imaging apparatus) to obtain high resolution images of the detected objects and then performs a second process of determining the object distance, speed, direction of travel, height above the ground and object type (e.g. protected species such as Bald Eagle) which are used to determine a second condition (risk to bird/object based on proximity/position, within mitigation volume 120).  See also [0063]-[0064].  Per [0061] the controller may also perform other “second process” steps such as determining posture (hunting behavior, migratory behavior, diving, stooping) that indicate increased risk (condition) and thus increased need for mitigation and/or curtailment deterrent 124. See also Fig. 12 steps 306-312, [0107]-[0110]}, and
a control unit that changes control of the driving device depending on a result of the second process {see the citations and explanations above for the second 
Claims 14-18 and 19
The rejection of apparatus claims 1, 2, 3, 4, and 5 above applies mutatis mutandis to the corresponding limitations of method claims 14, 15, 16, 17, and 18 respectively while noting that the citations above also include methodology.  The rejection of apparatus claims 1 above applies mutatis mutandis to the corresponding limitations of computer readable medium claims 19 while noting paragraph [0058], [0084]-[0087] discloses computer readable media implementations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galera (US 20150332463 A1) discloses plural sensors 302-1, 303-2 monitoring safety zones to enable a robot controller to control robot 1102 based on image analysis.  See Fig. 12 and [0073] and [0084]-[0089].
Carlos (US 20030231317 A1) discloses an industrial control system for separating out-of-position objects on a conveyor belt including inspection zones.  See abstract and Fig. 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486